J-A03015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.A., A MINOR      :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
                                       :
APPEAL OF: B. T., MOTHER               :         No. 3097 EDA 2017

              Appeal from the Order Entered September 12, 2017
             In the Court of Common Pleas of Montgomery County
             Juvenile Division at No(s): CP-46-DP-0000112-2012


BEFORE:      GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

MEMORANDUM BY GANTMAN, P.J.:                   FILED FEBRUARY 16, 2018

     Appellant, B.T. (“Mother”), appeals from the order entered in the

Montgomery County Court of Common Pleas Juvenile Court Division, which

granted the petition of the Montgomery County Office of Children and Youth

(“Agency”) to place S.A. (“Child”) in the permanent legal custody of her

foster mother and terminate supervision of Agency and the juvenile court.

We affirm.

     In its opinion, the juvenile court fully and correctly sets forth the

relevant facts and procedural history of this case.   Therefore, we have no

reason to restate them.

     Mother raises the following issue for our review:

          WHETHER THE [TRIAL] COURT ERRED IN GRANTING THE
          AGENCY’S MOTION TO TERMINATE COURT JURISIDICTION
          IN THIS MATTER, AND ORDER[ING] THAT LEGAL AND
          PHYSICAL CUSTODY OF THE MINOR CHILD BE
          TRANSFERRED TO THE PERMANENT LEGAL CUSTODIAN?
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A03015-18


(Mother’s Brief at 4).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Wendy

Demchick-Alloy, we conclude Mother’s issue merits no relief.      The juvenile

court’s opinion comprehensively discusses and properly disposes of the

question presented. (See Juvenile Court Opinion, filed October 16, 2017, at

1-7) (finding: evidence of record supports order that granting permanent

legal custody to foster mother is in best interest of Child; during discussion

with Child prior to September 12, 2017, hearing, Child expressed stress she

felt when visiting with her biological parents; Child has been in foster care

for six years; during her time in foster care, Child has earnestly participated

in psychological counseling; while in foster care, Child has gained familial

bond with foster mother, friendships with peers, and excelled in school).

Accordingly, we affirm, on the basis of the juvenile court’s opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/16/18




                                     -2-
                                                                             Circulated 02/08/2018 04:50 PM




    IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA

                                     JUVENILE COURT


In the interest of S.A.                                  No. CP-46-DP-0000112-2012


                                         OPINION
DEMCHICK-ALLOY, J.                                             OCTOBER 131 2017

              tS .. "'1: ., the biological mother of S.A., appeals from the order filed
September 12, 2017, placing S.A. in the permanent legal custody of her foster

mother and terminating the supervision of the Montgomery County Office of

Children and Youth and the juvenile court. In this children's fast-track appeal,

N\o{hu raises a single      issue: whether the undersigned erred in terminating

court supervision and ordering permanent legal custody to S.A.'s foster mother.

                                              Facts

         On April 19, 20121 the Montgomery County Office of Children and Youth

(OCY) took S.A. into custody.1 S.A. had reported that her father sexually

abused her, but then reported that those accusations were false and prompted

by her mother ( �;;.:,      ).2 S.A. then stated that her mother did not prompt her

to make false accusations against her father.s On May 8, 2012, S.A.'s parents

agreed to an order adjudicating her dependent." After OCY found no relatives

who could care for S.A., the undersigned removed her from the home she



1   See N.T. July 7, 2012, p. 6.
2   See N.T. May 8, 2012, pp. 3-4.
3   Id.
4   Id.
                                                                       ..
                                                                       (.J
shared with Mo�W and directed OCY to place her in foster care.5 Father

cooperated with OCY, but was unable to name any family members with who

could care for S.A.; mot{,\-e.V\ on the other hand, refused to cooperate.6

       Before S.A. had been adjudicated dependent, her parents were engaged

in a child-custody proceeding in family court. As a result, both parents had

been ordered on April 4, 2011 to submit to psychological and psychiatric

examinations and complete parenting classes." In the dependency proceeding

in juvenile court on May 8, 2012, the undersigned ordered both parents to

undergo psychological evaluations.f Months later, after N\l!)ti.VV, failed to

comply, she argued in court that her psychological fitness as a parent was not

at issue, given that her daughter had been removed from her home because of

allegations against her husband, not her.? Meanwhile, father had already

completed his psychological evaluation and cooperated in every way possible

with OCY.10 Not until April of 2017 did Nio+h--eNC complete the parenting class,

and not until July of 2017 did she complete the court-ordered psychological

evaluation.!' She still has not completed a court-ordered psychiatric

evaluation.

       During the hearing of September 12, 2017, OCY produced case-worker



s Id. at 4.
6 Id. at 3-4.
1 N.T. September 12, 2017, p. 11.
a N.T. May 8, 2012, p. 5.
9 See N.T. July 24, 2012, pp. 10-12.
10 Id. at 14.
11 N.T. September 12, 2017, pp. 7-8.

                                          2
Jerrold Summers as a witness. Mr. Summers testified that when OCY took

custody of S.A. in 2012 she had been fighting and running away from school.12

 Over the ensuing years S.A. worked diligently with counselors and her foster

mother, and now earns "straight A's" as a middle-school student in a

competitive school district, 13 She no longer has any behavioral problems.I+

Mr. Summers testified that S.A. wants to remain in her foster home with her

foster mother and her dog, Rocky. IS

      At the request of the juvenile and her guardian at litem, the undersigned

and the lawyers in this dependency proceeding also met with S.A. in the

anteroom of the courtroom. The discussion between the undersigned and S.A.

was not stenographically recorded.w During the meeting, S.A. corroborated

Mr. Summera's testimony by stating that she wished to remain with her foster

mother.!? She expressed, without animosity, the anxiety she felt when visiting

with her father and biological mother.18 She did not want to give up visits with

her parents, but she wanted reassurance that she would remain in the custody

of her foster mother.I?

      Mr. Summers was the only witness who testified regarding           IV'toth �(..   He

testified that in the four to five months preceding the hearing of September 12,

12 Id. at 10.
13 Id. at 11-12, 18-19.
14 Id. at 12.
is Id. at 12, 18-19.
16 See id. at 24-25.
11 Id. at 26.
is Id.
19 See id. at 29-30 (summary of S.A.'s statement by guardian ad-litem for S.A.).

                                            3
2017, she began to comply with the family plan.20 fv�ol,h_e){. began to visit S.A.

more consistently,21 and she contacted Mr. Summer by telephone on two or

three occasions.ss She asked Mr. Summer for more visitationtime with S.A.,

and OCY granted her request.s- On cross-examination by (Ao'rn.l:v;'s lawyer,

Mr. Summers reluctantly agreed that she "substantially, perhaps moderately"

complied with the family plan.24 He described       MoYhlV: as having made
"substantial gains" in the preceding months, but he also opined, "it's too little,

too late."25 The undersigned is inclined to agree with the case-worker's

opinion, based upon the first-hand knowledge. The undersigned has presided

over this dependency action since its inception and has observed S.A. and

spoken with her numerous times during the course of the hearings. Based

upon the testimony produced in all of the hearings and the observations of the

undersigned, it is clear that :Mothe..r 's recent improvement does not support a

conclusion that S.A. 's best interest would be served by further delaying a

decision as to permanent legal custody.

                                     Discussion

          The Superior Court neatly summarized the rules applicable to this case

in In re S.H., 71 A.3d 973 (Pa. Super. Ct. 2013).

          In Pennsylvania, a juvenile court may award permanent legal

20 Id.   at 18.
21 Id.   at 18, 19-20.
22 Id.   at 12, 16, 20.
23 Id.   at 13.
24 Id.
zs Id.   at 11.
                                          4
      custody to a child's caretaker pursuant to Section 6351 (a)(2. 1) of
      the Juvenile Act. This is an arrangement whereby a juvenile court
      discontinues court intervention as well as supervision by a county
      agency, and awards custody of a dependent child, on a permanent
      basis, to a custodian. Parental rights are not terminated. See In re
      H. V., 37 A.3d 588, 589 (Pa.Super.2012).
                                        *       *   *
              A trial court may consider permanent legal custody, upon
      the filing of a petition by a county children and youth agency that
      alleges the dependent child's current placement is not safe, and
      the physical, mental, and moral welfare of the child would best be
      served if subsidized permanent legal custodianship (SPLC) were
      granted. See In re S.B., 208 Pa.Super. 21, 943 A.2d 973, 983-984
      (2008). Upon receipt of this petition, the court must conduct a
      hearing and make specific findings focusing on the best interests of
      the child. See id. In order for the court to declare the custodian a
      "permanent legal custodian" the court must find that neither
      reunification nor adoption is best suited to the child's safety,
      protection and physical, mental and moral welfare. See id.; see also
      42 Pa.Cons.Stat.Ann.§ 635l(f.1).

In re S.H., 71 A.3d 973, 977-78 (Pa. Super. Ct. 2013).

      An order granting "permanent" legal custody "does not confer or divest

parents of any substantive rights but rather addresses the proper venue for

visitation and support matters following the grant of a permanent legal custody

arrangement." Id. at 979 (bold emphasis in original). Following a grant of

permanent legal custody, the venue for a parent's petition to regain custody

changes from juvenile court to family court. See id. at 980 (quoting 23 Pa.C.S.

§§ 5324 and 5338). Because parental rights are not terminated by an order

declaring the custodianship permanent, the fitness of the mother or father to

be a parent is relevant, but only to whether reunification or adoption is not in

the best interest of the child. The Office of Children and Youth must prove that

reunification or adoption is not best suited to the child's safety, protection and
                                            5
physical, mental and moral welfare, but it need not prove more. Id. at 980

(quoting In re B.S., 861 A.2d 974, 977 (Pa. Super. Ct 2004)).

      The evidence in this case supports the conclusion that the order granting

permanent legal custody to the foster mother the best interests of S.A. In the

anteroom discussion, S.A. shared the stress she feels when visiting with her

biological parents in a manner that was eloquent, articulate, respectful, and

completely without animosity. S.A. has been in foster care for six years, and

during that time she has earnestly participated in difficult psychological

counseling. Mainly as a result of her diligence and courage in confronting her

own issues, but with the help of her counselors and foster mother, S.A. has

been rewarded with the growth of family bonds with her foster mother,

friendship with her peers and academic success. To leave her uncertain as

whether she will continue to enjoy her relationships with her foster mother and

friends would not be in her best interest. S.A. must be able to trust that these

relationships will not be lightly upended.

                                 CONCLUSION

      Upon consideration of the foregoing discussion, the undersigned

respectfully submits that the order filed September 12, 2017 should be

affirmed.




                                        6
Copy of above sent on /(J /3 /" to:
Erin C. Lentz-Mclvlahon , Es uite; 21 West Airy Street; Norristown, PA 19401;
by first-class mail
Eric J. Cox, Asststartt S-olicitor and Alisa Levine, Assistant-sn-U-citor;-byinter= ·
office mail
Kara Humphries, Esquire; c/ o Public Defender; by inter-office mail
John Armstrong, Esquire; 621 Swede Street; Norristown, PA 19401; by first-
class mail




                                            7